DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 6-7 and 15 were rejected in Office Action from 01/13/2022.
Applicant filed a response, amended claim 1 and cancelled claim 15.
Claims 1 and 6-14 are currently pending in the application, of claims 8-14 are withdrawn from consideration
Claims 1 and 6-7 are being examined on the merits in this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Publication 2015/0111090 – cited in IDS) and further in view of Kwon et al. (U.S. Patent Application Publication 2015/0072204).
In reference to claim 1, Lee teaches an electrode assembly (110) (paragraph [0039]) comprising:
a plurality of first electrodes (i.e., stacked structure including first electrode plate) (paragraph [0040]) provided with first uncoated regions (110b) (i.e., uncoated portions) (paragraph [0042]) bonded to each other by a first fixing portion (paragraph [0043], [0064]) (see FIG. 6C) and first portions (110a) (i.e., coated portions) at opposites sides of the first uncoated regions (paragraph [0042]) (see FIG. 6C);
a plurality of second electrodes (i.e., stacked structured including a second electrode plate) (paragraphs [0039]) provided with second uncoated regions (i.e., uncoated portions) (paragraph [0042]) bonded to each other by a second fixing portion (paragraph [0043], [0064]) (see FIG. 6C) and second portions (110a) (i.e., coated portions) at opposites sides of the second uncoated regions (paragraph [0042]) (see FIG. 6C);
a separator interposed between a first electrode of the plurality of first electrodes and a second electrode of the plurality of second electrodes (i.e., the separator may located between the first electrode plate and the second electrode plate) (paragraph [0006], [0040], [0062]);
lead tabs including a first current collecting tab connected to the first electrode and a second current collecting tab connected to the second electrode (i.e., a pair of current collectors connected to respective uncoated portions) (paragraph [0042]),
wherein the plurality of first electrodes are stacked (see FIG. 6C) (paragraph [0040], [0062]), and the first uncoated regions of the stacked plurality of electrodes are temporarily bonded by the first fixing portion by welding (i.e., the uncoated portions are temporarily fixed by the provisional welding) (paragraph [0042]-[0043]), and 
wherein the plurality of second electrodes are stacked (see FIG. 6C) (paragraph [0040], [0062]), and the second uncoated regions of the stacked plurality of electrodes are temporarily bonded by the first fixing portion by welding (i.e., the uncoated portions are temporarily fixed by the provisional welding) (paragraph [0042]-[0043]).
Lee teaches the current collecting tabs are welded to the uncoated regions (paragraph [0008]) but does not explicitly teach the current collecting tabs and the uncoated regions being bent toward the respective portions as recited. Lee teaches the current collecting tabs being bent towards the regions (as shown in figure 6D) (paragraph [0046]) but not the uncoated regions. Nonetheless, since the current collecting tabs are welded to the uncoated regions, by a simple modification of shape which appears to be a matter of design choice, one of ordinary skill in the art could have considered bending the uncoated regions to conform to the shape of the current collector. Absence persuasive evidence and unless the particular configuration of the current collecting tab and uncoated regions being bent is significant, the change of shape appears to be a matter of design choice (see MPEP 2144.04). Particularly, Lee teaches the battery cell which includes the electrode assembly can have a medium and large size configurations for different applicability (paragraph [0005]). One could have considered for instance, in the case where dozens of batteries are connected (paragraph [0005]), to change the shape of the current collector tab and uncoated regions so as to effectively connect one another or conform to a particular shape of the battery depending on the applicability (i.e., portable device, vehicles, scooter, etc.) (paragraph [0005]). Nonetheless, additional guidance is provided below. 
Kwon, also directed to an electrode assembly (abstract), teaches an electrode assembly with first and second electrode tabs bent towards first and second regions (i.e., outer surface) (paragraph [0042]-[0044]). Further, Kwon teaches the current collector, which may function as the current collector tabs is welded (paragraphs [0104], [0078]-[0079]) and connected to uncoated regions (paragraph [0144]) suggesting the current collecting tabs and the uncoated portions to be bent. Kown teaches the current collector which function as current collecting tabs may be bent in predetermined shapes (paragraph [0104]. 
As such, giving the teachings of Kown where the current collectors can be bent in predetermined shapes and function as current collector tabs and connected to uncoated regions, it would have been obvious to a person having ordinary skill in the art before the effective filing dated of the claimed invention to modify the configuration of Lee to have current collecting tabs and respective uncoated regions bent as such are known to be bent in predetermined shapes to conform to different battery connection configurations. 


    PNG
    media_image1.png
    621
    1328
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    489
    511
    media_image2.png
    Greyscale

	As to the particulars of the first and second portions being non-bonded portions, as indicated above Lee teaches the uncoated portions are temporarily bonded (paragraph [0042]-[0043]) and a stacked structure that includes the first and second electrode plate (paragraph [0040]) therefore, it is clear that the sides that are not temporarily bonded (i.e., coated portions which corresponds to first and second portions) are “non-bonded” so that the stacked structure is formed. 
In reference to claim 6, Lee teaches the separator is inserted in a plate shape (i.e., shaped as a thin plate or thin foil) in the first electrode and second electrode (paragraph [0040).
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. Patent Application Publication 2015/0111090 – cited in IDS) and further in view of Kwon et al. (U.S. Patent Application Publication 2015/0072204) and further, in view of Saruwatari et al. (U.S. Patent Application Publication 2007/0281214).
In reference to claim 7, Lee teaches the electrode assembly as described above in claim 1 but does not explicitly articulate the specifics of the separator formed as a continuous zigzag type between the first electrode and the second electrode and inserted between the first electrode and the second electrode.
	Saruwatari, directed to a nonaqueous electrolyte battery (abstract), teaches a separator (4) is formed as a continuous zigzag type between a first electrode (i.e., positive electrode) (2) and a second electrode (i.e., negative electrode) (3) and inserted between the first electrode and second electrode (see figure 1) (paragraph [0118]). Saruwatari teaches such configuration allows the electrolyte to be smoothly supplied to the electrodes which can provide excellent input-output characteristics (paragraph [0130]). 
	As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the electrode assembly to have a separator formed as a continuous zigzag between the first and second electrode as taught by Saruwatari in order to smoothly supplied the electrolytes to the electrode and provide excellent input-output characteristics. 
Response to Arguments
Examiner appreciates the corrections to the Drawings therefore, the previous objection to the drawings is withdrawn. In addition, in view of the amendments to the claims where claim 15 is cancelled, the previous rejection under 112(a) is withdrawn. 
Applicant arguments filed on 04/04/2022 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). The new limitations have been fully addressed above in view of Kwon. 

Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yoneda et al. (U.S. Patent Application Publication 2016/0087305).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723